Citation Nr: 1612637	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs VA) Regional Office RO) in New Orleans, Louisiana. 

In May 2011, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In October 2011and November 2014, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Additionally, in November 2014, the Board denied the issues of entitlement to service connection for a kidney disorder and an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran appealed the denial of service connection of an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court) and, in February 2016, the Court granted a Joint Motion for Remand submitted by the Veteran and the Secretary of VA.  However, such matter has not yet returned to the Board for processing and, as such, that matter will be addressed in a decision at a later date. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

A bilateral knee disorder is not related to any disease, injury, or incident of service and arthritis did not manifest within one year of service discharge.



CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2007 letter, sent prior to the initial unfavorable decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In this regard, the Veteran's representative has suggested that the Veteran's service treatment records appear incomplete.  See February 2016 Appellant's Brief ("After reviewing the [V]eteran[']s medical record, which was very thin for someone serving nearly 3 years in the military and in Vietnam.  It may be an incomplete medical record, regarding in-service treatment.").  In this regard, the Board notes that the AOJ did request the Veteran's service records and they were provided.  See, e.g., August 2007 Response to Request for Information (reprinted in June 2013 and documenting that "ALL AVAILAVLE REQUESTED RECORDS <<MAILED>>.").  In conjunction with a separate claim on appeal, the RO requested separation documents and a July 2013 response to the Request for Information indicated that all available records had been mailed.  Furthermore, the record contains service treatment and personnel records with entries from August 1969 through April 1971.  The Board does not find that the evidence of record indicates that the available service treatment and personnel records are incomplete.  
	
In the October 2011 remand, the Board noted that there appeared to be additional outstanding private treatment records from L. L'Herisson, Ph.D., Our Lady of the Lake Medical Center, the Renal Center, and Dr. Yick and/or at the Ochsner Clinic as well as records from the Baton Rouge VA Outpatient Clinic.  As such, in an October 2011 letter, the AOJ requested that the Veteran submit the necessary identifying information and authorization for each treatment provider.  The Veteran subsequently provided authorizations for L. L'Herisson, Ph.D., the Ochsner Clinic, Dr. J. Samuel, and Dr. Edwards and the AOJ requested records from such treatment providers in December 2011 and January 2012.  Records from L. L'Herisson, Ph.D., Dr. J. Samuel from Renal Associates of Baton Rouge, as well as the Ochsner Clinic of Baton Rouge/Dr. Gick (previously referred to as Dr. Yick), were subsequently obtained.  However, it does not appear that Dr. Edwards responded to the AOJ's request.  Likewise, in February 2012, the Baton Rouge VA Outpatient Clinic indicated that there were no medical treatment records pertaining to the Veteran at this facility.  

Thereafter, in a February 2012 Report of Contact, the Veteran was informed that records from Dr. Edwards had not been received and the Baton Rouge VA Outpatient Clinic had no records.  The Veteran subsequently faxed correspondence from Dr. Edwards and informed the AOJ that he had no VA treatment records in his possession.  In the correspondence, Dr. Edwards indicated that the notes from the six counseling sessions he had with the Veteran have been misplaced or lost while he was in the process of being relocated.  The AOJ subsequently issued a Formal Finding of Unavailability with respect to the records from the Baton Rouge VA Outpatient Clinic in February 2012.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, in October 2011, the Board remanded to claim to provide a VA examination to the Veteran.  The Veteran was afforded a VA examination in November 2011.  In November 2014, the AOJ was directed to obtain an addendum opinion as the November 2011 examiner did not provide an etiological opinion with respect to the Veteran's bilateral knee disorder.  In January 2015 an addendum was obtained, which addressed the nature and etiology of the Veteran's claimed bilateral knee disorder.  The Board finds that the January 2015 addendum opinion combined with the November 2011 VA examination are adequate to decide the claim because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  In the February 2016 Appellant's Brief, the Veteran's representative challenged the expertise of the nurse practitioner who performed the November 2011 VA examination and provided the January 2015 addendum opinion.  The representative requested a new VA examination with an orthopedic specialist.  He indicated that the January 2015 opinion was not adequate.  The Federal Circuit has held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  The Federal Circuit explained that setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).

However, VA satisfied its duty to assist in the present case when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  The Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

Neither the Veteran nor his representative has provided persuasive argument that the November 2011 VA examination together with the January 2015 addendum opinion from a nurse practitioner was inaccurate or flawed.  The VA nurse practitioner was fully qualified to provide the negative nexus opinion.  No probative evidence suggests that the VA nurse practitioner was not competent to perform the required examination and testing.  There is no reason for deeming the examination to be inadequate.  The VA examination report reveals that the VA nurse practitioner interviewed the Veteran and discussed the Veteran's reported history of injury and treatment.  In summary, this opinion was thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record.  The Veteran's lay assertions regarding continuity have been found not to be credible in light of other evidence of record.  The Board finds this opinion is entitled to great probative weight.  The Veteran has not provided any probative medical opinion to rebut the VA medical opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

In light of the discussion above regarding the Veteran's treatment records and VA examination and addendum opinion, the Board finds that there was substantial compliance with the October 2011 and November 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Moreover, in May 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO and Veterans Law Judge respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral knee disorder as well as his contention that his military service caused such disorder.  Therefore, not only were the issues "explained in the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet App at 497.  Moreover, as the Veteran identified additional evidence at the hearing and such testimony gave rise to the need for medical inquiry into the nature and etiology of his bilateral knee disorder, the Board remanded this case in October 2011, so as to obtain all outstanding records as well as medical opinions regarding the nature and etiology of the Veteran's claimed bilateral knee disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claims decided herein based on the current record.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran is seeking service connection for residuals of an in-service injury to his knees.  Specifically, he asserts that his current knee problems are the result of when he fell out of the back of an overfilled truck on his way back to a landing zone and twisted his knees.  See September 2009 VA Form 21-0781, "Statement in Support of Claim for Post-traumatic Stress Disorder (PTSD)".  At his Board hearing, he also alleged that additional weight bearing and stress was placed on his knees throughout his time in Vietnam from loading, unloading, and moving artillery pieces and shells on rough terrain.  Therefore, the Veteran contends that service connection for a bilateral knee disorder is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).

The evidence of record has been thoroughly reviewed.  Service treatment records, including a March 1971 separation report of medical examination are negative for any complaints, treatment, or diagnoses relating to the knee.  A clinical evaluation of the lower extremities at the time of separation was normal.  Similarly, service personnel records are negative for any documents referable to a bilateral knee disorder, to include a profile for light duty.

In light of the Veteran's service in Vietnam from April 1970 to April 1971 and his assignment to a Field Artillery unit as well as having a military occupational specialty of Field Artillery Basic (13A10), the Board finds that his allegation of falling out of the back of an overfilled truck on his way back to a landing zone, with a resulting knee injury, as well as his claim of additional weight bearing and stress being placed on his knees throughout his time in Vietnam from loading, unloading, and moving artillery pieces and shells on rough terrain to be consistent with the circumstances of his service.  See 38 U.S.C.A. 1154(a); 38 C.F.R. 3.303(a).

The Veteran filed his initial claim for service connection in July 2007.  Post-service treatment records included November 2007 treatment records from Dr. J. Samuel of Renal Associates of Baton Rouge, which noted left knee pain and a past medical history of an injury to the left knee and osteoarthritis of the left knee.  

In September 2009 correspondence from L. L'Herisson, Ph.D., the Veteran reported a history of falling out of a truck overloaded with sandbags and injuring his knees.  He claimed that he was given two and a half weeks of guard duty and now has trouble with bending his knees and squatting.  

Treatment records form Ochsner Clinic of Baton Rouge and Ochsner Medical Institutions included a September 2010 X-ray report that revealed tricompartmental degenerative joint disease of both knees.  September 2010 treatment records noted the Veteran's complaints of bilateral knee pain, which he reported had become worse in the past 10 years.  The record noted that he had no specific treatment for his knees.  Treatment records dated in December 2010 and February 2011 included an impression of bilateral knee arthrosis.   

At the Board hearing, the Veteran testified that he originally hurt his knees after falling out of a truck while he was in Vietnam for which he was placed on guard/light duty for a couple of weeks until the pain and swelling in his knees resolved.  He also indicated that loading and unloading sandbags into the truck required a lot of bending in his knees.  He asserted that additional weight bearing and stress was placed on his knees throughout his time in Vietnam from loading, unloading, and moving artillery pieces and shells on rough terrain.  The Veteran indicated that he experiences stiffness, swelling, and weakness in his knees.  He reported that his knee symptoms went away for approximately six months, but returned before he left Vietnam and has continued since service.  

On remand, the Veteran was afforded a VA examination in November 2011.  The examiner diagnosed osteoarthritis of both knees.  However, the examiner failed to provide an opinion as to whether such current knee disabilities were at least as likely as not related to the Veteran's military service.  As such, the Board remanded the issue again for an addendum opinion.  

A VA opinion was obtained in January 2015.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that, while the Veteran's report of knee injury and strain when filling sandbags is plausible, no primary source medical record was found in the service treatment records.  The examiner added that there was no medical report of evaluation or treatment for a knee problem found in the Veteran's C-file, VBMS or CPRS.  Additionally, there was no medical report of evaluation or treatment for a continuing knee problem after service by VA or an outside doctor prior to November 7, 2007.  The examiner stated that she was unable to make a connection between the knee arthritis noted in the November 2011 X-ray report as well as the September 2010 Ochsner and the Veteran's time in service or immediately after service.  The examiner further commented that there was no report of injury or treatment to the knee related to a fall off of a truck and there were no complaints of injury related to filling sandbags.  The examiner explained that this type of reported injury to the knees could be expected to cause continuing problems after service; however, the examiner was unable to locate records of evaluation or treatment for knee pain prior to November 7, 2007 (Ochsner report, left knee pain).  The examiner summarized the findings of subsequent treatment records, including a September 2010 X-Ray report from Ochsner Clinic, which showed tri-compartment DJD of both knees.  The examiner opined that with the available information, it was as likely that the arthritis in both of the Veteran's knees was an age-related condition.    

The VA examiner considered the Veteran's lay statements regarding his in-service knee injury and complaints as well as his documented medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

After considering the totality of the evidence of record, the Board finds that service connection for a bilateral knee disorder is not warranted as there is no competent evidence linking any disability to the Veteran's military service.  Even assuming that the Veteran injured his knees from falling off of a truck or strained his knees from extra weight bearing from loading, unloading, and moving, sandbags and artillery during his time in Vietnam, his March 1971 separation examination included a clinical evaluation of the lower extremities that was normal.  No further history or diagnosis was provided and follow up records are silent with respect to any further complaints until 2007.  Importantly, the first medical evidence of any diagnosis of a bilateral knee disorder is in approximately 2007.  Additionally, there is simply no competent evidence linking any current bilateral knee disorder to any incident in service, including the Veteran falling off of the truck or straining his knees during his Vietnam service.  Again, after reviewing the claims file, the highly probative January 2015 VA etiological opinion found that the Veteran's current bilateral knee disorder was not related to service.  The examiner provided a detailed rationale for this opinion and there is no competent evidence of record to refute this opinion.  Furthermore, the examiner found that in light of the available information, it was as likely that the arthritis in both of the Veteran's knees was an age-related condition.    

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, the Veteran is competent to report symptoms in service as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation of a bilateral knee disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Here, the Board finds the Veteran's current assertions of pertinent symptoms since the he fell out of the truck or strained his knees due to loading, unloading, and moving sandbags and artillery to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest. 

Again, assuming that the Veteran injured his knees from falling off of a truck or strained his knees from extra weight bearing from loading, unloading, and moving, sandbags and artillery during his time in Vietnam, his service treatment records were negative for any knee complaints, injuries, treatment, or diagnoses and a clinical evaluation of his lower extremities at the time of separation examination was normal.  Moreover, the Veteran did not report any knee symptoms in his contemporaneous medical histories.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  Although X-ray evidence showed tricompartmental degenerative joint disease of both knees in September 2010, the record also indicated that the Veteran had no specific treatment regarding his knees.  Importantly, the medical evidence of record is silent with respect to any knee disorder until approximately 2007.  The Veteran has also reported that he was assigned two and half weeks of guard/light duty as a result of a knee injury from falling out of the truck; however, there is no mention of this in either his service treatment or service personnel records.  The Board also finds it significant that the appellant did not file his claim for service connection until July 2007, approximately 36 years after he was discharged from service.  These inconsistencies weigh against his later statements of pertinent symptoms since service.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence. 

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the normal clinical evaluation of the knees at separation, the lack of medical evidence for many years after service, and the fact that he was silent with respect to any symptoms related to an in-service injury to his knees until 2007 to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are not sufficient to establish service connection on the basis of pertinent symptomatology and are outweighed by the more probative January 2015 VA opinion. 

Therefore, the Board finds that direct service connection for a bilateral knee disorder is not warranted.  Likewise, presumptive service connection for arthritis of the bilateral knees is not warranted as such did not manifest within one year of the Veteran's service discharge and, as discussed above, his allegations of continuity of symptomatology have been determined to be not credible.  

In conclusion, the Board finds that a bilateral knee disorder is not related to any disease, injury, or incident of service and arthritis did not manifest within one year of service discharge.  Consequently, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral knee disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


